Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 9 recites the limitation "said second and third auxiliary branch connection pipes" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
The remaining claims depend on claim 1.
Claim 6 recites the limitation "a second separator" in line 2.  There is insufficient antecedent basis for this limitation in the claim as there is no “first” separator.
Claim 8 recites the limitation "the buffer pipe" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Applicant is encouraged to review the dependent claims to ensure that the claims are structured in the desired manner and no other 112 issues exist.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5-9, and 12-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Settouti (WO 2016066967 as cited by Applicant).
CLAIM 1:   Settouti discloses an installation for producing fluid such as crude oil as shown in part by Fig. 2A-C below:

    PNG
    media_image1.png
    1001
    652
    media_image1.png
    Greyscale

The installation comprises a ship (6) having at least two tanks; an undersea bottom-to-surface connection production pipe comprising a first pipe portion (line 10) resting on the sea bottom from a well head (4) to the bottom end of a second pipe portion rising to a ship or floating support on the surface; a first auxiliary pipe (8) for transporting gas extending at least from the ship to the bottom end of said second pipe portion; and a plurality of valves comprising: a valve (26) suitable for isolating or putting into communication said first auxiliary pipe for transporting gas and the bottom end of said second production pipe portion; and a valve (14) suitable for isolating or putting into communication said first production pipe portion and said second production pipe portion, end to end; and a valve (34) suitable for isolating or putting into communication the proximal end of said first production pipe portion and the bottom end either of a fourth auxiliary pipe (28) rising directly to the surface, said first portion of said first auxiliary pipe being connected to said valve suitable for isolating or putting into communication said first auxiliary pipe and the bottom end of said second production pipe portion (see Figures above).
CLAIM 5:  A buffer tank connected to the bottom end of said second pipe portion (heaters 14).
CLAIM 6:  A second separator gel-forming chamber leading at its other end to the proximity of the distal end of the buffer pipe resting on the sea bottom (end portion of pipe serving as chamber).
CLAIM 7:  A first branch connection pipe for transporting gas extending from said first auxiliary pipe to the distal end of the buffer pipe; a second branch connection pipe extending from said second auxiliary pipe to a second static mixer situated on the sea bottom and leading per se to a second gel- forming chamber; a third branch connection pipe extending from a third auxiliary pipe to said second static mixer situated on the sea bottom and leading per se to said second gel- forming chamber; and said second chamber leading to the distal end of the buffer pipe (see Figures above, brank pipes 24, 22).
CLAIM 8:  A plurality of valves, comprising at least: a valve (30) suitable for isolating or putting into communication the proximal end of the buffer pipe and the bottom end of said production pipe portion; and a valve (12) suitable for isolating or putting into communication the distal end of the buffer pipe and the distal end of said first auxiliary branch connection pipe for transporting gas.
CLAIM 9:  Valves (32) suitable for isolating or putting into communication said second and third auxiliary branch connection pipes respectively with said second mixer.
CLAIM 12:  Said buffer tank is a buffer pipe extending on the sea bottom from the bottom end of said second pipe portion (see Figures).
CLAIM 13:  Said second separator gel- forming chamber is formed by a segment of pipe situated on the sea bottom to one end of which a second static mixer leads (see Figures).
CLAIM 14:  A valve (12) is suitable for isolating or putting into communication the distal end of said first auxiliary pipe for transporting gas or the proximal end of said first branch connection pipe for transporting gas with the proximal end of the buffer pipe.
CLAIM 15:  A valve is suitable for isolating or putting into communication said second and third branch connection pipes immediately ahead of said second mixer (see Figures above).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2-4, 10, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Settouti.
CLAIM 2:  Settouti discloses a second auxiliary pipe (8a/b) extending at least from a first or second tank containing an inert replacement fluid or a first separator gel reagent on board the ship or floating support on the surface to a first static mixer, said second auxiliary pipe being suitable for transferring said inert replacement fluid or first separator gel reagent into said first mixer.
Settouti fails to disclsoe a third auxiliary pipe extending at least from a third tank containing a second separator gel reagent on board the ship or floating support on the surface to a first static mixer, said third auxiliary pipe being suitable for transferring said second separator gel reagent into said first mixer; and a first separator gel-forming chamber leading at its other end to the proximity of the end of the first pipe portion resting on the sea bottom that is closest to the well head.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the system of Settouti to have a third pipe as described in the claim as a duplication in parts in which the third pipe is performing the same types of functions as the existing auxiliary pipes.
CLAIM 3:  Respective valves suitable for isolating or putting into communication said first chamber and the end of said first production pipe portion that is closest to the well head; respective valves suitable for isolating or putting into communication said second and third auxiliary pipes with said first mixer (see Figures above).
CLAIM 4:  A valve suitable for isolating or putting into communication said second auxiliary pipe and the bottom end of said second pipe portion (see Figures above).
CLAIM 10:  Said first separator gel- forming chamber is formed by a pipe segment situated on the sea bottom at an end to which said first mixer leads (see Figures above).
CLAIM 11:  It would be obvious to have a valve suitable for isolating or putting into communication said second and third auxiliary pipes immediately ahead of said first mixer as the art shows having valves between the other auxiliary pipes.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F LAMBE whose telephone number is (571)270-1932. The examiner can normally be reached M-Th 10-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571)270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PATRICK F LAMBE/Examiner, Art Unit 3679                                                                                                                                                                                                        
/MATTHEW R BUCK/Primary Examiner, Art Unit 3679